Talmadge, J.
(dissenting) — I dissent because the majority turns every encounter between the police and the public into a latent criminal investigation, thereby doing untold damage to law enforcement’s traditional community caretaking function. As the majority would have it, police can no longer detain children at risk, runaways, mentally ill and intoxicated persons, and others in distress unless they have a warrant. Requiring a warrant before a person may be detained by police officers exercising their community caretaking responsibilities will have an immediate and devastating effect upon a variety of essential law enforcement functions necessary to preserve the social order and to *398aid those in harm’s way. If no warrant can be obtained absent probable cause criminal activity occurred, police community caretaking will simply disappear except in those fortuitous instances when criminal activity actually coincides with the need for community caretaking.
Modern law enforcement is not confined to criminal investigation. Police officers have numerous civil functions unrelated to criminal investigations, ranging from serving civil warrants to picking up runaway children to detaining mentally ill or intoxicated people for appropriate treatment. In fact, “ ‘Most police work involves noncriminal events. Order maintenance or peacekeeping activities comprise an estimated two-thirds of all calls to the police [.]’ ” Samuel Walker, The Police in America 112 (McGraw Hill 2d ed. 1992), quoted in Debra Livingston, Police, Community Caretaking, and the Fourth Amendment, 1998 U. Chi. Legal F. 261, 263 n.9. Professor LaFave made this point well when he wrote:
The policeman, as a jack-of-all-emergencies, has “complex and multiple tasks to perform in addition to identifying and apprehending persons committing serious criminal offenses”; by default or design he is expected to “aid individuals who are in danger of physical harm,” “assist those who cannot care for themselves,” and “to provide other services on an emergency basis.” If a reasonable and good faith search is made of a person for such a purpose, then the better view is that evidence of crime discovered thereby is admissible in court.
3 Wayne R. Lafave, Search and Seizure § 5.4(c), at 163 (3d ed. 1996) (footnotes omitted). Another commentator wrote:
Communities have always looked to police to perform social services unrelated or at best partially related to enforcing criminal law. “Community caretaking” denotes a wide range of everyday police activities undertaken to aid those in danger of physical harm, to preserve property, or “to create and maintain a feeling of security in the community.” It includes things like the mediation of noise disputes, the response to complaints about stray and injured animals, and the provision of assistance to the ill or injured. Police must frequently “care for those *399who cannot care for themselves: the destitute, the inebriated, the addicted . . . and the very young.” They are often charged with taking lost property into their possession; they not infrequently see to the removal of abandoned property. In those places where social disorganization is at its highest, police are even called upon “to serve as surrogate parent or other relative, and to fill in for social workers, housing inspectors, attorneys, physicians, and psychiatrists.” Community caretaking, then, is an essential part of the functioning of local police. It in fact occupies such a high proportion of police time that one can even question “the value of viewing the police primarily as a part of the criminal justice system.”
Livingston, supra, at 271-72 (footnotes omitted).
The United States Supreme Court in Cady v. Dombrowski, 413 U.S. 433, 93 S. Ct. 2523, 37 L. Ed. 2d 706 (1973), first described the broad array of noncriminal noninvestigative police duties as “community caretaking functions.” In Cady, the Court noted: “Local police officers, unlike federal officers, frequently investigate vehicle accidents in which there is no claim of criminal liability and engage in what, for want of a better term, may be described as community caretaking functions, totally divorced from the detection, investigation, or acquisition of evidence relating to the violation of a criminal statute.” Cady, 413 U.S. at 441.
The community caretaker function is a social responsibility demanded by communities of their police officers. People want police to assist at traffic accidents, handle emergencies, aid people in distress, and generally render assistance when needed. The law does not require a warrant for such activities unless the police intend a search or an arrest, and community caretaking functions, by definition, do not fit into either category.67 A criminal investigative purpose *400usually arises only by happenstance in these police-community contacts — officers discover criminal conduct or contraband while providing service to the public. Of course, officers acting in their community caretaker role may not do so as a pretext for criminal investigation; should they use their community caretaking responsibilities as a pretext for a criminal investigation, any evidence so developed should be inadmissible. See State v. DeArman, 54 Wn. App. 621, 774 P.2d 1247 (1989); State v. Markgraf, 59 Wn. App. 509, 798 P.2d 1180 (1990).
Washington courts have long discussed the noncriminal, noninvestigative duties of law enforcement. Our cases may be properly divided into four distinct categories:68 (1) those dealing with medical or other types of emergencies; (2) those dealing with automobile impoundments or inventories; (3) those dealing with a law enforcement officer’s role as a preserver of public safety; and (4) those dealing with a statutory mandate requiring an officer’s intervention. Washington case law on the community caretaking function of law enforcement officers is broad, as befits a flexible concept rooted in police officers’ traditional community service role.
The very first Washington case to use the term “community caretaking” is instructive. In State v. Lund, 10 Wn. App. 709, 519 P.2d 1325 (1974), police stopped Lund’s vehicle because it was making excessive noise. They discovered Lund was driving while his license was suspended and arrested him. While Lund was being patted down, he told *401police there was a loaded gun in his vehicle. The police decided to retrieve the gun for safekeeping because the car was parked along a street traversed by schoolchildren and the car could not be safely locked. In retrieving the gun from the car, the police discovered a canister of marijuana, which they seized and was later admitted into evidence. On appeal, Lund challenged the legality of the search of his car.
The Court of Appeals relied on the community caretaking doctrine in holding the search was legal. Because it was within the public safety function of the police to remove the gun from the vehicle, and since they were performing a lawful function when they discovered the marijuana, the marijuana was properly admitted into evidence at Lund’s trial. Id. at 712.69 This case fits into either the vehicle impoundment/inventory category or the public safety category of the community caretaking doctrine.
In a subsequent case, the Court of Appeals held an inventory search of a car reasonably impounded comes under the community caretaking doctrine, stating:
Such warrantless inventory searches, when not intended to discover evidence of a crime, have been justified by the “benign purposes” of protection of public safety, protection of the driver’s property, protection of the police from danger or from liability for claimed thefts, or protection of temporary storage bailees against false charges.
State v. Hardman, 17 Wn. App. 910, 912, 567 P.2d 238 (1977) (citing South Dakota v. Opperman, 428 U.S. 364, 367, 96 S. Ct. 3092, 49 L. Ed. 2d 1000 (1976)), review denied, 89 Wn.2d 1020 (1978).70
In State v. Chisholm, 39 Wn. App. 864, 696 P.2d 41 (1985), officers stopped a vehicle to warn defendant his hat was in jeopardy of blowing out of the bed of his pickup truck. When one officer approached the cab of the truck, he noticed an *402open can of beer between the driver and passenger. Knowing both driver and passenger to be minors, the officer arrested them, and in the search incident to arrest, discovered marijuana. The trial court suppressed the evidence of marijuana, holding the stop of the truck was improper because there was no evidence of criminal activity. The Court of Appeals reversed in a well-reasoned opinion by Judge Reed that is worth quoting at length:
First, we note that a vehicle stop, even for a benign purpose, must be made in harmony with the Fourth Amendment proscription against unreasonable searches and seizures. Delaware v. Prouse, 440 U.S. 648, 59 L. Ed. 2d 660, 99 S. Ct. 1391 (1979). Whether a given stop is unreasonable “depends on a balance between the public interest and the individual’s right to personal security free from arbitrary interference by law officers.” United States v. Brignoni-Ponce, 422 U.S. 873, 878, 45 L. Ed. 2d 607, 95 S. Ct. 2574 (1975). See also Camara v. Municipal Court, 387 U.S. 523, 18 L. Ed. 2d 930, 87 S. Ct. 1727 (1967).
Ordinarily, the balance between public and individual interests is accurately measured by the presence or absence of “probable cause.” On occasion, the less demanding “reasonable suspicion” standard is employed. Here, the trial court concluded that the absence of reasonable suspicion to believe criminal activity was afoot rendered the stop unlawful. We disagree. Neither “probable cause” nor “reasonable suspicion” is an appropriate yardstick where the stop was made for noncriminal noninvestigatory purposes. In that context, whether a particular stop is reasonable depends not on the presence or absence of “probable cause” or “reasonable suspicion,” but rather on a balancing of the competing interests involved in light of all the surrounding facts and circumstances. See South Dakota v. Opperman, 428 U.S. 364, 49 L. Ed. 2d 1000, 96 S. Ct. 3092 (1976). Here, an individual’s interest in proceeding about his business unfettered by police interference must be balanced against the public’s interest in having police officers perform services in addition to the traditional enforcement of penal and regulatory laws. United States v. Dunbar, 470 F. Supp. 704 (D. Conn.), aff'd, 610 F.2d 807 (2d Cir. 1979). This latter interest is sometimes characterized as *403“community caretaking functions.” Cady v. Dombrowski, 413 U.S. 433, 441, 37 L. Ed. 2d 706, 93 S. Ct. 2523 (1973).
One might argue that permitting police officers to make stops without “probable cause” or at least “reasonable suspicion” is so fraught with the potential for abuse that a blanket proscription is necessary. We believe that such an approach is an unnecessarily harsh remedy in light of the safeguards offered by a suppression hearing. We trust that the trial judge will discern a legitimate stop from one based on subterfuge.[71] Accordingly, we hold that, in appropriate circumstances, a police officer may stop a vehicle momentarily to warn the occupants that an item of their property is endangered. Such a momentary seizure, being “reasonable,” does not require the suppression of contraband or other evidence of crime thereafter discovered merely because the officer lacked probable cause or reasonable suspicion to believe the vehicle’s occupants were involved in criminal activity.
Id. at 866-67 (footnotes omitted). The Chisholm court noted some examples of the community caretaking function in areas not dealing with automobiles: “Many communities look to their officers to assist citizens or render aid under a variety of circumstances. For example, officers often deliver emergency messages, give directions, search for lost children, assist stranded motorists and render first aid.” Id. at 867 n.3.
In State v. Hutchison, 56 Wn. App. 863, 785 P.2d 1154 (1990), police encountered Hutchison lying unconscious on his back in a parking lot and searched his person for identification and information on his condition. In the course of the search, the officer discovered a controlled substance. Hutchison was charged with two counts of possession of a controlled substance with intent to deliver. At the pretrial suppression hearing, the trial court suppressed the evidence on the ground no medical emergency or exigent circumstances existed to justify the warrantless search. The Court of Appeals reversed, saying:
It has been recognized and accepted in numerous federal and *404state court decisions that police officers modernly are expected to render aid and assistance on a regular basis to persons who, although perhaps not in need of immediate professional medical treatment, are in danger and in need of help. Searches performed as a part of providing such aid, if reasonable and in good faith, are generally allowed.
In this instance, it is undisputed that at the time of the search, Hutchison was in need of aid and assistance. Officer Blair had a reasonable and legitimate concern that Hutchison would be in danger if abandoned in the parking lot. The trial court found that the officer did not search Hutchison for criminal investigatory purposes but in an effort to determine what should be done with him.
Id. at 865, 867.72 This case fits neatly into the public safety category of the community caretaking doctrine.
State v. Menz, 75 Wn. App. 351, 880 P.2d 48 (1994), review denied, 125 Wn.2d 1021, 890 P.2d 463 (1995), is a more recent example of the public safety category. Police responded to an anonymous domestic violence call. When they reached the residence, they found the front door open five or six inches. The lights were on and a television was playing, but no one responded to their knocks and announcements of their presence. Concerned for the safety of the occupants, they entered the house and began searching for persons that might be hiding or incapable of responding. Entering a bedroom, they discovered marijuana plants. They left, obtained a search warrant, and returned to seize the plants.
At the suppression hearing, Menz argued the warrant-less search of his home was illegal. The trial court denied the motion to suppress, and the Court of Appeals affirmed, employing the public safety branch of the community caretaking doctrine as justification for the search:
[T]he police in this case were told that domestic violence was *405occurring. They had reason to believe people were home because the front door was open on a winter night, the lights were on, and the TV was playing. Yet they could not get anyone to answer the front door. As we have already explained, these circumstances generated a reasonable concern for the well-being of the home’s occupants [.]
Id. at 355.
We, too, have long recognized officers may detain individuals without a warrant if one of the categories of community caretaking is involved. See State v. Loewen, 97 Wn.2d 562, 647 P.2d 489 (1982) (search of auto accident victims for identification); State v. Jordan, 79 Wn.2d 480, 487 P.2d 617 (1971) (warrantless entry of motel room to examine defendant at request of motel maid where defendant appeared gray and unmoving on bed). These cases fit into the medical emergency category of the community caretaking doctrine.
We have also expressly recognized the public safety category of the community caretaker doctrine. In State v. Mennegar, 114 Wn.2d 304, 787 P.2d 1347 (1990), officers arrested a person for driving under the influence and impounded his vehicle. They determined a passenger could drive the vehicle and checked the passenger’s driver’s license, revealing an outstanding arrest warrant. In a search incident to arrest on the warrant, the officers found drugs. We said:
The question then becomes whether it was reasonable and legal for the officer to request the passenger’s driver’s license and check to insure that the license was valid before turning the intoxicated driver’s vehicle over to the passenger. Whether such an encounter, made for noncriminal noninvestigatory purposes, is reasonable depends upon a balancing of the individual’s interest in freedom from police interference against the public’s interest in having the police perform a “community caretaking function”.
Id. at 313. We unanimously upheld the officers’ actions as an aspect of the community caretaker function and reversed the trial court’s suppression of the evidence. More *406recently, in Kalmas v. Wagner, 133 Wn.2d 210, 943 P.2d 1369 (1997), we considered a federal civil rights violation claim against two deputy sheriffs who entered a tenant’s premises at tenant’s request as part of a landlord-tenant dispute. Citing Mennegar, we reiterated the rule: “Whether an encounter made for noncriminal noninvestigatory purposes is reasonable depends on a balancing of the individual’s interest in freedom from police interference against the public’s interest in having the police perform a ‘community caretaking function.’ ” Kalmas, 133 Wn.2d at 216-17 (holding there was no unreasonable search because the tenant had invited the deputies into the residence). In Mennegar and Kalmas, we explicitly adopted the balancing rule set forth in Chisholm: “[A]n individual’s interest in proceeding about his business unfettered by police interference must be balanced against the public’s interest in having police officers perform services in addition to the traditional enforcement of penal and regulatory laws.” Chisholm, 39 Wn. App. at 867 (footnote omitted) (citing United States v. Dunbar, 470 F. Supp. 704 (D. Conn.), aff'd, 610 F.2d 807 (2d Cir. 1979).
The present case involves the fourth category of the community caretaking function: interactions between law enforcement and citizens mandated by statute. Arguably, such statutes express a strong public interest in law enforcement action. We have not confronted this aspect of community caretaking by law enforcement, but in State v. Dempsey, 88 Wn. App. 918, 947 P.2d 265 (1997), the Court of Appeals addressed just such a situation. Dempsey’s parents called the police after Dempsey threatened them and they feared for their safety. An officer who responded to the call found Dempsey to be paranoid, verbally abusive, and physically aggressive. The officer had to prevent Dempsey from assaulting his father in the officer’s presence. Id. at 921. The officer decided to take Dempsey to a medical center for a mental health evaluation pursuant to *407RCW 71.05.150(4)(b).73 The officer performed a search of Dempsey before putting him into his patrol car and discovered a large folding knife and a bindle containing what was later identified as methamphetamine. He arrested Dempsey, who was convicted after the trial court denied his motion to suppress the methamphetamine evidence.
On appeal, Dempsey argued his detention was pretextual. Dempsey, 88 Wn. App. at 922. The Court of Appeals held, however, the search was justified:
The relevant statutory language calls for the reasonable perception of “a substantial risk that physical harm will be inflicted by an individual upon another, as evidenced by behavior which has caused such harm or which places another person or persons in reasonable fear of sustaining such harm. . . .” former RCW 71.05.020(3)(b) (emphasis added). Once the basis for an involuntary commitment is established, authority for a protective search is implied by statute. [State v.] Lowrimore, 67 Wn. App. [949,] 956[, 841 P.2d 779 (1992)]. Evidence discovered in furtherance of a caretaking function is admissible.
Id. at 923. Accord State v. Mason, 56 Wn. App. 93, 782 P.2d 572 (1989) (affirming conviction for possession of controlled substance discovered in a pat-down search of man taken into custody for mental health evaluation), review denied, 114 Wn.2d 1010, 790 P.2d 168 (1990).
Like Dempsey, the present case involves a noncriminal, noninvestigative police action — the enforcement of a civil statute, the Family Reconciliation Act, chapter 13.32A RCW. The statute sets out a mandatory duty for law enforcement officers to act and the police officers in this case *408acted pursuant to that statutory mandate. The Act states:
(1) A law enforcement officer shall take a child into custody:
(b) If a law enforcement officer reasonably believes, considering the child’s age, the location, and the time of day, that a child is in circumstances which constitute a danger to the child’s safety or that a child is violating a local curfew ordinance!.]
RCW 13.32A.050(l)(b) (emphasis added).74
The police testified they approached Kinzy in the first place because they were concerned about the possibility she might be in danger. Kinzy’s diminutive stature made them think she was younger than her 16 years. She was in an area known for drug dealing and in the company of people the police knew to be involved in the drug culture. Pursuant to the statute, the police approached Kinzy to ascertain if she was “in circumstances which constitute a danger to the child’s safety.”75 The statute required them to do that, and *409further required them to take Kinzy into custody if in fact her safety was in danger. It was in attempting to ascertain Kinzy’s circumstances, as the statute required them to do, that the police seized her. The police did not stop Kinzy because of inchoate suspicions of criminal activity. They stopped her because they believed in good faith that an ll-to-13-year-old child on a downtown Seattle street at night in the company of known drug dealers might be at risk pursuant to chapter 13.32A RCW.76
The majority opinion recognizes RCW 13.32A.050 only in passing, ignoring the duty the statute placed on police to act when they believe a child may be at risk. Instead, the majority treats this case as if it were solely a matter of criminal procedure and determines officers may approach a child such as Kinzy but may not seize her without a warrant. However, the police in this case acted properly under the mandate of the Family Reconciliation Act, legislation designed to assist at-risk children. In the course of their statutory duty under the Act, the officers became reasonably suspicious Kinzy might be in the possession of contraband. She was, in fact, carrying cocaine. Kinzy has not argued the activities of the police leading to the discovery of the cocaine after they seized her were improper. She complains only about the seizure itself.
Although our cases clearly indicate the community caretaking function requires a balancing of the individual’s *410liberty interest with the public’s interest in having officers perform noncriminal investigative services, Mennegar, 114 Wn.2d at 313; Kalmas, 133 Wn.2d at 216-17, the majority’s formulation of the question in this case dramatically misapplies the balancing test and instead treats the encounter here as a matter of criminal procedure. The question in this case, properly formulated, boils down to this: if the police, in the furtherance of the mandate of RCW 13.32A.050, approach a juvenile, and the juvenile refuses to answer questions and attempts to leave before the police can determine whether the juvenile is “in circumstances which constitute a danger to the child’s safety,” is it reasonable for the police to seize the juvenile, i.e., make it so the juvenile is not free to leave, until they can complete their determination?77 I believe the answer is yes, particularly with regard to children.
“[T]he police are permitted to engage persons in conversation and ask for identification even in the absence of an articulable suspicion of wrongdoing.” State v. Young, 135 Wn.2d 498, 511, 957 P.2d 681 (1998). Moreover, “a police officer’s conduct in engaging a defendant in conversation in a public place and asking for identification does not, alone, raise the encounter to an investigative detention.” State v. Armenta, 134 Wn.2d 1, 11, 948 P.2d 1280 (1997). Thus, there was nothing wrong with the police officers’ initial approach to Kinzy.
We have held in the case of adults, one is free to disengage from a social contact with police, or simply to walk away from the scene if the police seek to engage. See State v. Mendez, 137 Wn.2d 208, 970 P.2d 722 (1999). Here, *411however, the police restrained Kinzy from walking away. They did so pursuant to their statutory duty to ascertain whether her safety was in danger.
The police acted in accordance with the statutory mandate here. It is only happenstance that the officers found Kinzy was involved in criminal activity. Pursuant to their statutory duty under the Act, officers are usually obliged to transport a child to the child’s home or a crisis residential center and advise the child of the reasons for detention. RCW 13.32A.060(1).78 If they legally could have done that, they certainly could have detained her briefly on the street to further their determination of whether she was at risk.
That the police acted pursuant to the at-risk children statute apparently makes no difference to the majority.79 It appears the majority would require a warrant for any *412detention, even for the reasons set forth in RCW 13.32A.050 or .060 for the child’s protection. As noted above, however, the police could not have obtained a warrant because they had no probable cause to suspect criminal activity when they first detained Kinzy.
Under the majority's formulation, officers could approach a 10-year-old runaway dressed like Jodie Foster in the film Taxi Driver and inquire if she were in danger. If she were to say no, the officers could do no more. According to the majority opinion, if the officers wanted to detain her, they would need to somehow obtain a warrant. In the majority’s view, even young age does not appear to be a sufficient factor, even coupled with compelling circumstances, to justify detaining the juvenile in order to ascertain if he or she is in danger. It is difficult to discern how, in the real world, the runaway youth, the uncooperative tuberculosis patient, or the mentally ill person would conveniently stay in place while the officers got the warrant, assuming a warrant is even available.80
*413The majority opinion leads inevitably to one of the following results: (1) stops or detentions under civil statutes such as those involving children at risk, alcoholics, the sick, or the mentally ill are forbidden unless they meet the constitutional standards for criminal matters; or (2) any evidence of a crime discovered in the legitimate furtherance of civil statutes must be suppressed. The first alternative eviscerates statutes designed to aid the most helpless and vulnerable members of society. The second alternative eviscerates the “plain view” or “open view” doctrine. Neither alternative can be correct. The practical effect of the majority’s unprecedented analysis is that police officers have no authority to detain a person no matter how compelling or dangerous the circumstances of the person’s situation, absent a warrant issued pursuant to criminal procedure.
It is curious this issue should arise today, because these questions were settled at common law hundreds of years ago: “The authority to restrain a dangerously insane person also appears to have existed at common law[.]” Plancich v. Williamson, 57 Wn.2d 367, 369, 357 P.2d 693, 92 A.L.R.2d 559 (1960) (citing 1909 Vermont case). Nor did our judicial ancestors lack our modern, refined sensibilities regarding the countervailing liberty interests of detained mentally impaired persons. In an 1871 case in which the complaint was for “unlawful arrest” by a deputy constable of a person alleged to have been insane, incapable of taking care of *414himself, and conducting himself in a wild and irrational manner, the Massachusetts Supreme Judicial Court said:
The right which every citizen has to enjoy personal liberty is necessarily subject to some exceptions. . . . Among them, are the right to restrain a person who . . . has fallen in a fit, or is so sick as to be helpless, or is unconsciously going into great danger, or is drunk, or has delirium tremens, or is so insane as to be dangerous to himself or others. In such cases, the right to restrain persons has its foundation in a reasonable necessity, and ceases with the necessity.
Look v. Dean, 108 Mass. 116, 120 (1871). Similarly, our Legislature, out of understandable and laudable concern for children at risk, mandated investigation and action by police in circumstances like those in the present case.
The majority dramatically diminishes law enforcement’s community caretaker role generally, and specifically renders unenforceable chapter 13.32A RCW and similar civil statutes authorizing detention of individuals in distress. I decline to analyze every encounter between police and citizens as a proto-criminal investigation to be interpreted under our rules for criminal procedure. I decline to vitiate statutes designed to safeguard the vulnerable. I respectfully dissent.
Guy, C.J., and Ireland and Bridge, JJ., concur with Talmadge, J.

 The majority makes no mention of how, if ever, the officers in this case could have procured a warrant if they had no probable cause to believe a criminal violation was taking place. As Professor Livingston says:
[T]he probable-cause-and-warrant framework is often plainly inapposite to consideration of the reasonableness of community caretaking intrusions ....
In many community caretaking contexts, however, the relevant question is *400not whether police have an adequate basis to believe they will find particular persons or things in a particular place. Instead, the question is whether they have sufficient reason to act. Thus, when police enter commercial premises inexplicably left open at night in order to secure the property, they are not looking for specific persons or things. They are performing an historically-anchored “watchman’s” role. Lacking probable cause to search, however, or the ability to satisfy the particular description requirement of the Warrant Clause, police could not obtain a traditional judicial warrant to support their entry even if they sought one in advance.
Livingston, supra, at 274-75.


 See generally Mary Elisabeth Naumann, Note, The Community Caretaker Doctrine: Yet Another Fourth Amendment Exception, 26 Am. J. Crim. L. 325, 330 (1999).


 This search appears to have been equally justifiable as a search incident to arrest, but the Court of Appeals did not discuss it.


 At one time, the Court of Appeals actually limited the community caretaking doctrine to automobiles. See, e.g., State v. Grundy, 25 Wn. App. 411, 417, 607 P.2d 1235 (1980), review denied, 95 Wn.2d 1008 (1981). This is no longer true.


 The trial court made precisely that determination in the case at bar.


 The Division Two panel in this case consisted of three pro tempore judges: retired Superior Court Judge Schumacher, who wrote the opinion, and Justices Pearson and Utter.


 The statute provides:
(4) A peace officer may, without prior notice of the proceedings provided for in subsection (1) of this section, take or cause such person to be taken into custody and immediately delivered to an evaluation and treatment facility or the emergency department of a local hospital:
(b) When he or she has reasonable cause to believe that such person is suffering from a mental disorder and presents an imminent likelihood of serious harm or is in imminent danger because of being gravely disabled.


 Many courts have addressed the special status of juveniles and the need for special laws to protect them. In a frequently cited case, the United States Supreme Court said:
The state’s authority over children’s activities is broader than over like actions of adults. This is peculiarly true of public activities and in matters of employment. A democratic society rests, for its continuance, upon the healthy, well-rounded growth of young people into full maturity as citizens, with all that implies. It may secure this against impeding restraints and dangers, within a broad range of selection. Among evils most appropriate for such action are the crippling effects of child employment, more especially in public places, and the possible harms arising from other activities subject to all the diverse influences of the street. It is too late now to doubt that legislation appropriately designed to reach such evils is within the state’s police power, whether against the parent’s claim to control of the child or one that religious scruples dictate contrary action.
Prince v. Massachusetts, 321 U.S. 158, 168-69, 64 S. Ct. 438, 88 L. Ed. 645 (1944) (footnote omitted) (upholding state statute forbidding juveniles to sell magazines on streets or public places and penalizing adults who furnish such publications for sale). The Family Reconciliation Act is a reflection of the concerns and policies the Supreme Court expressed in Prince.


 The majority appears to be somewhat skeptical about the officers’ reasons for approaching Kinzy, but the trial court found the officers’ accounts of their activities to be entirely credible and not motivated by pretext. Kinzy does not appeal the trial court’s findings on this account, and they are therefore verities.


 Justice Madsen states in her concurrence: “[Kinzy] did not appear to be in distress or in need of medical aid.” Concurrence at 396. Justice Madsen evidently believes those are the only justifications for the police to have contacted Kinzy, short of probable cause to believe she had committed a crime. Like the majority, Justice Madsen ignores the at-risk children’s statute, which requires police to take a child into custody if the officer reasonably believes the child is in circumstances “which constitute a danger to the child’s safety.” RCW 13.32A.050(l)(b). Justice Madsen also states in her concurrence: “The police were justified in their initial contact with [Kinzy] if they were legitimately attempting to determine if she was in need of assistance, but once they determined that she was not, their contact should have ended.” Concurrence at 396 (emphasis added). The police never reached a determination about whether Kinzy was an at-risk child. There is no finding of fact to that effect, and the testimony of the police quoted in the majority opinion is to the contrary. Had the police actually decided Kinzy was not at-risk and then proceeded with a search anyway, such a search would have been prohibited. But that is not what happened.


 Although this case addresses only the rights of juveniles under the Family Reconciliation Act, the majority’s treatment raises significant implications for all community caretaking functions, including the fourth category relating to civil statutes involving involuntary stops and detentions. See RCW 71.05.150 (detention of mentally disordered persons for evaluation and treatment); RCW 70.96A.140 (involuntary commitment of alcoholics and minors incapacitated by alcoholism or drug addiction); RCW 71.34.040 (temporary involuntary detention of minor for evaluation of need for mental health services); RCW 70.28.031 (providing for involuntary detention, testing, treatment and quarantine of tuberculosis patients).


 The officers’ statutory obligations are explicit and extensive:
(2) Law enforcement custody shall not extend beyond the amount of time reasonably necessary to transport the child to a destination authorized by law and to place the child at that destination. Law enforcement custody continues until the law enforcement officer transfers custody to a person, agency, or other authorized entity under this chapter, or releases the child because no placement is available. Transfer of custody is not complete unless the person, agency, or entity to whom the child is released agrees to accept custody.
(3) If a law enforcement officer takes a child into custody pursuant to either subsection (l)(a) or (b) of this section and transports the child to a crisis residential center, the officer shall, within twenty-four hours of delivering the child to the center, provide to the center a written report detailing the reasons the officer took the child into custody. The center shall provide the department with a copy of the officer’s report.
(4) If the law enforcement officer who initially takes the juvenile into custody or the staff of the crisis residential center have reasonable cause to believe that the child is absent from home because he or she is abused or neglected, a report shall be made immediately to the department.
(5) Nothing in this section affects the authority of any political subdivision to make regulations concerning the conduct of minors in public places by ordinance or other local law.
(6) If a law enforcement officer has a reasonable suspicion that a child is being unlawfully harbored in violation of RCW 13.32A.080, the officer shall remove the child from the custody of the person harboring the child and shall transport the child to one of the locations specified in RCW 13.32A.060.
RCW 13.32A.050(2) through (6).


 Serious questions about dereliction of duty would have arisen had the officers let Kinzy walk away simply because that is what she wanted to do. As Judge Agid put it:
*412When an officer believes in good faith that someone’s health or safety may be endangered, particularly if that person is known to have physical or mental problems, public policy does not demand that the officer delay any attempt to determine if assistance is needed and offer that assistance while a warrant is obtained. To the contrary, the officer could be considered derelict by not acting promptly to ascertain if someone needed help.
State v. Gocken, 71 Wn. App. 267, 276, 857 P.2d 1074 (1993) (upholding warrant-less search when police were summoned by a relative fearful of elderly aunt’s health), review denied, 123 Wn.2d 1024, 875 P.2d 635 (1994). The same reasoning applies to situations in which children may be at risk.


 This is not an idle concern. Consider the circumstance in a case we decided last year:
MeClenahan had returned to his mother’s Lynnwood house after extensive travel, appearing disheveled, having lost all of his clothing during his journeys. At his mother’s home, MeClenahan engaged in imaginary conversations and advised his mother that people were out to get him, monitoring him via satellites and radio waves. McClenahan’s mother finally locked him out of her house until he agreed to take his medications. In response, MeClenahan stood outside in the rain for hours and finally climbed onto the roof of his mother’s house, where he began running around, striking the skylight, and screaming. McClenahan’s mother phoned the local police.
In re Detention of A.S., 138 Wn.2d 898, 905-06, 982 P.2d 1156 (1999). Here, the police responded to the call of McClenahan’s distraught mother on a matter that *413had no criminal overtones. The police took McClenahan into custody pursuant to chapter 71.05 RCW, the involuntary civil commitment act. If a search of McClenahan incident to his being taken into custody had revealed contraband, he might have been charged criminally. Under the majority’s rule in this case, that evidence would have to be suppressed because the police had no warrant to seize him in the first place.
What would the majority have the police do in such cases? They could not have obtained a warrant because when they observed McClenahan running around on the roof of his mother’s house striking the skylight and screaming, they had no probable cause to believe any criminal activity was afoot. If they had called up to McClenahan and asked him to come down, and he said in response, “Go away and leave me alone; I am just fine,” should the police have simply departed after telling Mrs. McClenahan to have a nice day? That is the result the majority opinion demands.